Kane and Mikoll, JJ.,
dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting). It is fundamental law that the drastic remedy of summary judgment will not be applied to deprive a party of their right to a trial of the issues of fact without a clear showing that no such issues exist (Millerton Agway Coop. v Briarcliff Farms, 17 NY2d 57). As pointed out by the majority, defendant Mary Fioravanti’s defense is *1014based on her allegation that plaintiff misrepresented the amount due on the mortgage. In our view, the merits of this defense cannot be determined without knowing when defendants William and Thomas Fioravanti defaulted in their payments on the promissory note executed June 11, 1973, for there clearly was a misrepresentation if the default occurred prior to when plaintiff told Mary Fioravanti that $752.29 remained due on the mortgage. Accordingly, since the record does not indicate when the default on the note occurred and this fact was within the exclusive knowledge of the moving party, the motion for summary judgment should have been denied (Utica Sheet Metal Corp. v Schecter Corp., 25 AD2d 928).